DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 7/22/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Electric generation device in at least claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
An electric generation device appears to be described as a generator in at least 0043 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 8 and 15, the recitation of “high-efficiency rotational speed,” renders the claim unclear because it is unclear what the limitation “high-efficiency” means in the claim and/or how one skilled in the art would necessarily quantify ‘high-efficiency.’
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kolda et al. (US2015/0316301).

Regarding Claims 1, 8 and 15, Kolda teaches a transport refrigeration system [fig 1] comprising: a vehicle [115] integrally connected to a transport container [105; 0044; fig 1]; 
an engine [125] configured to power the vehicle [0046]; a refrigeration unit [110] configured to provide conditioned air to the transport container [0044; 0056]; 
a battery [140] configured to provide electrical power to the refrigeration unit [0053]; 
an electric generation device [130] operably connected to the engine and configured to engage the engine and generate electrical power from the engine to charge the battery when the electric generation device is activated [0050; 0051];
a sensor system [190] configured to detect at least one of a deceleration of the vehicle, a downward pitch of the vehicle, and a high-efficiency rotational speed of the engine [0044; where the limitations are claimed in the alternative]; and a communication interface module [135] in electrical communication with at least one of the battery, the electric generation device, the engine, and the sensor system [0052]; 

For Clarity, regarding Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Kolda above. 
With respect to claim 15, the controller of Kolda has a processor that executes a computer program product such as the computer program product of fig. 2.

Regarding Claims 3, 10 and 17, Kolda teaches the invention of Claim 1 above and Kolda teaches wherein: the electric generation device [130] is operably connected to the engine [125] through at least one mechanical linkage i.e. belt configured to rotate the electric generation device as the engine rotates when the electric generation device is activated [0077].
 For Clarity, regarding Claim 10, the method as claimed is carried out during the normal operation of the apparatus of Kolda above.

Regarding Claims 5, 12 and 19, Kolda teaches the invention of Claim 1 above and Kolda teaches wherein: the sensor system further comprises a vehicle deceleration sensor, the vehicle deceleration sensor being configured to detect a deceleration of the vehicle; and the communication interface module is configured to activate the electric generation device when the deceleration is greater than a selected deceleration [As modified above, see the rejection of Claim 1 for detailed discussion].
For Clarity, regarding Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Kolda above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) in view of Kooi (US2003/0005715).

Regarding Claims 2, 9 and 16, Kolda teaches the invention of Claim 1 above but does not teach a hydraulic pump operably connecting the electric generation device to the engine.
However, Kooi teaches a transport refrigeration system [0002] having a hydraulic pump [2, 6] operably connecting an electric generation device [8] to an engine [1; 0022-0025; fig 1].  Kooi teaches that it is known that this arrangement provides electric current to a transport container in an efficient manner [0006].

For Clarity, regarding Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) in view of Abou-Zeid (US2017/0282722).

Regarding Claims 4, 11 and 18, Kolda teaches the invention of Claim 1 above but does not teach wherein: the sensor system further comprises a vehicle pitch sensor, the vehicle pitch sensor being configured to detect a pitch angle of the vehicle; and the communication interface module is configured to activate the electric generation device when the pitch angle is less than a selected pitch angle.
However, Abou-Zeid teaches a vehicle charging system [0001] having a vehicle pitch sensor [109], the vehicle pitch sensor being configured to detect a pitch angle of the vehicle [0032]; and a communication interface module [100] is configured to activate a electric generation device [101A] when the pitch angle is less than a selected pitch angle [0032]. Abou-Zeid teaches that it is known that this arrangement provides additional electrical battery power to assist in the overall efficiency of the vehicle [0033].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kolda to  have wherein: the sensor system further comprises a vehicle pitch sensor, the vehicle pitch sensor being configured to detect a pitch angle of the 
For Clarity, regarding Claim 11, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) in view of McGill (US2011/0320078).

Regarding Claims 6, 13 and 20, Kolda teaches the invention of Claim 1 above but does not teach wherein: the sensor system further comprises an engine rotational speed sensor, the engine rotational speed sensor being configured to detect a rotational speed of the engine; and the communication interface module is configured to activate the electric generation device when the rotational speed is greater than a selected rotational speed.
However, McGill teaches a method of battery charging based on engine speed [0051; 0052] having  an engine rotational speed sensor [32; 0051], the engine rotational speed sensor being configured to detect a rotational speed of the engine [0051]; and a communication interface module [3] is configured to activate an electric generation device [4] when the rotational speed is greater than a selected rotational speed [0051; 0052] for the obvious advantage of  efficiently recovering  and storing energy created by the deceleration of the vehicle.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kolda to  have wherein: the sensor system further comprises an engine 
For Clarity, regarding Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) in view of Kerschl et al. (US9566854).

Regarding Claims 7 and 14, Kolda teaches the invention above but does not teach a vehicle battery electrically connected to the power generation device, the vehicle battery being configured to store electrical power generated by the power generation device and charge the battery through a voltage converter, wherein the voltage convertor is configured to step-up the electrical power from a first voltage of the vehicle battery to a second voltage of the battery.
However, Kerschl teaches a transport refrigeration system [col 4, lines 17-47; fig 1] having a vehicle battery [12] electrically connected to a power generation device [drive machine 3 when supplied energy by combustion engine 5; fig 1], the vehicle battery being configured to store electrical power generated by the power generation device and charge the battery [at least batter 15, 16] through a voltage converter [24]; wherein the voltage convertor is configured to step-up the electrical power from a first voltage of the vehicle battery to a second voltage of the battery [col 4, line 63-col 5, line 4]. Kerschl teaches that it is known that this arrangement increases the overall energy capacity of the system and thereby improves the system [col 3, lines 41-52].

For Clarity, regarding Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bianco (US2011/0114398), cited to teach the relationship between a drive motor and voltage generation device with respect to a combustion engine. See 0018.
Meadors (US2011/0133920), cited to show multiple methods of energy recovery.  See whole document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763